                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR NORTHERN DISTRICT OF OHIO
                                                   EASTERN DIVISION

                     IN RE:                                          CASE NO. 19-40267-jpg

                     CALIFORNIA PALMS, LLC                           CHAPTER 11

                             DEBTOR.                                 JUDGE JOHN P. GUSTAFSON

                                                                     STATE OF OHIO, DEPARTMENT OF
                                                                     TAXATION’S RESPONSE TO MOTION
                                                                     FOR AN ORDER AUTHORIZING THE
                                                                     SALE OF PROPERTY FREE AND
                                                                     CLEAR OF LIENS PURSUANT TO 11
                                                                     U.S.C. § 363



                           The State of Ohio, Department of Taxation (“ODT”) through special counsel, hereby

                    objects to California Palms, LLC’s (“Debtor”) Motion for an Order Authorizing the Sale of

                    Property Free and Clear of Liens Pursuant to 11 U.S.C. § 363 (“Motion”). (ECF Doc. No. 49).

                    Debtor’s motion seeks to sell a parcel of property identified as a hotel property in Austintown,

                    Ohio to California Palms Inc. and California Palms Addiction Recovery Campus, Inc.

                    (“CaliParc”). Debtor has not met its burden to sell the property outside of the ordinary course

                    and the Motion should be denied.

                           The Debtor bears the burden to demonstrate that a sale out of the ordinary course of

                    business will aid the debtor's reorganization. In re Lionel Corp., 722 F.2d 1063, 1071 (2d
AMER CUNNINGHAM
   CO., L.P.A.
One Cascade Plaza   Cir.1983). “The Court may approve a sale of all of a debtor's assets under § 363(b) ““when
    Suite 1510
Akron, Ohio 44308
   Telephone
                    a sound business purpose dictates such action.”’ In re Nicole Energy Services, Inc., 385 B.R.
  330.762.2411
     Facsimile      201, 210 (Bankr. S.D. Ohio 2008) quoting Stephens Indus., Inc. v. McClung, 789 F.2d 386, 390
  330.762.9918
www.amer-law.com
                    (6th Cir.1986). As the Court stated in Nicole Energy:




              19-40267-jpg    Doc 74    FILED 05/10/19      ENTERED 05/10/19 14:48:22          Page 1 of 4
                           In making its determination under the Stephens Industries analysis, the Court
                           considers the following factors: whether the terms of the proposed sale reflect the
                           highest and best offer for the assets, whether the negotiations were conducted at
                           arm's length, and whether the sale is in the best interest of the estate and its
                           creditors.

                    Id at 210. Just as the U.S. Trustee has pointed out in its objections, there are numerous concerns

                    raised by the proposed sale motion that leave substantial questions whether any of the above

                    factors can be met.

                           First, there is nothing in the motion showing that the proposed sale price reflects the

                    highest and best offer for the property. The proposed sale price is just barely greater than the

                    amount that Debtor alleges is the payoff for Pender Capital’s mortgage. 1 Debtor has provided

                    no evidence of marketing or attempts to solicit other bids beyond a vague reference to an

                    alternate bid in the amount of $9.7 million from an unnamed buyer. (Motion at p. 17). Further,

                    the sale price of $3.7 million to California Palms Inc. and CaliParc is well below the value of $9

                    million found by the appraisal previously offered by the Debtor. (ECF Doc. No. 2-1).             The

                    absence of any effort to market the property and the decision to enter into the private sale

                    without exploring alternatives is grounds for denial of the motion. See In re P.D.M. Co., 523

                    B.R. 558, 559 (Bankr.W.D.Mich. 2015).

                           Second, this agreement was not negotiated at arm’s length. Here, Mr. Rucci is in control

                    of the entities on each side of the transaction, the Debtor, California Palms Inc. and CaliParc.
AMER CUNNINGHAM
   CO., L.P.A.
                    This close relationship between the entities is troubling considering the lack of evidence that the
One Cascade Plaza
    Suite 1510
Akron, Ohio 44308
   Telephone        11
  330.762.2411         Debtor states several times that California Palms Inc. possesses 6 million dollars in equity in
     Facsimile      the property, but, at separate points, it states that the 6 million dollar amount is only an unsecured
  330.762.9918
www.amer-law.com
                    claim. Debtor then indicates that in addition to the sale price, California Palms would be
                    releasing its claim. The validity of this alleged claim is unknown and extremely suspect.
                    Accordingly, until sufficient evidence if produced concerning the claim, ODT does not believe
                    that any increased value in the sale price can be accorded to the release of the claim.




              19-40267-jpg    Doc 74      FILED 05/10/19       ENTERED 05/10/19 14:48:22            Page 2 of 4
                    property was marketed. The proposed sale to entities controlled by Mr. Rucci, at well below the

                    appraised value, without evidence that Debtor attempted to obtain other offers or otherwise

                    market the property raises serious doubts that this sale is for adequate price and is in the best

                    interests for the estate. See In re Country Manor of Kenton, Inc., 172 B.R. 217, B.R.221

                    (Bankr.N.D. Ohio 1994). For these reasons, ODT requests that the Court deny the Motion.

                           If the Court determines that the sale is appropriate, ODT asserts and requests that its liens

                    against the property be transferred to the sale proceeds. ODT currently hold two tax liens against

                    the property:

                                                LIEN          JUDG.             LIEN           ASSESSMENT
                            LIEN NO.           DATE            AMT.          BALANCE               NO.
                          2018 TL 01279      04/04/2018      $8,052.83        $8,349.57        100000675195
                          2018 TL 01280      04/04/2018      $5,277.99        $5,475.48        100000712605


                           For the reasons stated above, the State of Ohio, Department of Taxation respectfully

                    requests that the Court deny Debtor’s Motion.

                                                                         Respectfully submitted,

                                                                          /s/ Joshua Vaughan _________
                                                                         Thomas R. Houlihan (#0070067)
                                                                         Joshua Vaughan (#0090535)
                                                                         Amer Cunningham Co., L.P.A.
                                                                         One Cascade Plaza, Suite 1510
                                                                         Akron, OH 44308-1322
                                                                         Ph: 330-762-2411
                                                                         Fx: 330-762-9918
AMER CUNNINGHAM                                                          Houlihan@amer-law.com
   CO., L.P.A.                                                           jvaughan@amer-collect.com
One Cascade Plaza                                                        Special Counsel for State of Ohio
    Suite 1510
Akron, Ohio 44308
                                                                         Attorney General
   Telephone
  330.762.2411
     Facsimile
  330.762.9918
www.amer-law.com




              19-40267-jpg    Doc 74     FILED 05/10/19      ENTERED 05/10/19 14:48:22             Page 3 of 4
                                                     CERTIFICATE OF SERVICE

                            I certify that on May 10, 2019, a true and correct copy of the foregoing was served via the
                    court’s Electronic Case Filing System on these entities and individuals who are listed on the
                    court’s Electronic Mail Notice List:

                    California Palms, LLC                            represented      Sebastian Rucci
                    (Debtor)                                         by               SebRucci@gmail.com
                                                                                      Richard G. Zellers
                                                                                      zellersesq@gmail.com
                    Jeffrey Kurz                                     represented      Jeffrey Kurz
                    (Creditor)                                       by               jeffkurz@hotmail.com
                    Pender Capital Asset Based Lending Fund
                                                                     represented      Ronald A. Spinner
                    I, L.P.
                                                                     by               spinner@millercanfield.com
                    (Creditor)
                                                                                      Nancy A. Valentine
                                                                                      valentinen@millercanfield.com
                    United States Trustee                            represented      Tiiara N. A. Patton ust401
                    (U.S. Trustee)                                   by               tiiara.patton@usdoj.gov
                    Richard G. Zellers                               represented      Richard G. Zellers
                    (Attorney)                                       by               zellersesq@gmail.com




                                                                 /s/ Joshua Vaughan
                                                                 Special Counsel to the State of Ohio
                                                                 Attorney General

AMER CUNNINGHAM
   CO., L.P.A.
One Cascade Plaza
    Suite 1510
Akron, Ohio 44308
   Telephone
  330.762.2411
     Facsimile
  330.762.9918
www.amer-law.com




              19-40267-jpg    Doc 74     FILED 05/10/19      ENTERED 05/10/19 14:48:22            Page 4 of 4
